*1171On Motion to Dismiss.
The opinion of the court was. delivered by
McEnery, J.
This appeal was made returnable on the first Monday of May, 1891.
On the 6th day of May a motion was: made for an extension of itime to file transcript. Fifteen days wefe granted. The transcript was not filed until the 23d May.
The record not having been filed within the time allowed by law, nor within the further time granted by the court, the appeal must be considered as having been abandoned'. The appellant is not entitled to the three days of grace following the return day, which has been extended. Code Practice, Article-590; Bienvenue vs. Factors •and Traders Insurance Co., 28 An. 901; .Sun Mutual Insurance Co. vs. Bynum, 32 An. 28; Lacroix" vs. Bonin, 33 An. 119; Pierce vs. •Cushing, 33 An. 401; Succession of Gast, 42 An. 91.
The appeal is therefore dismissed.